Title: From George Washington to Robert Cary & Company, 12 October 1761
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon October 12th 1761

Herewith you will receive sundry Invoices for Goods wanted, those for my own and the Childrens use please to send by Captn Johnston or the first Vessell bound for this River in the Spring—Mrs Dandridges must go in a Ship for York—I cannot make out an Account of the necessarys which may be wanting for my own and Master Custis’s Plantations on York River till I go down there which will happen in a fortnights time, and then I shall address you again.
Your Letter of June the 2d I receivd a few days ago and Note the Contents of it. If my Tobacco, contrary to expectation, shoud not answer for the best Market please to point out the Reasons that I may regulate accordingly for I am more anxious about the quality than quantity of what I ship I have directed Mr Valentine to be very careful in the management of their present Crop and in a particular manner have cautioned him in their Prizing that Bruising and other ill effects may be prevented for the time to come. 20 Guineas is a very great Insurance, a Person had better risque the loss themselves than part with so large a proportion of the Years produce to secure the rest and I believe I shall do it for the future shoud the War continue.

I was very sorry for the Advantage obtained by the Dutch in the Article of Stocks, I think they should have met with other guess treatment, not only on this but on many other occasion’s for their conduct in the course of the War.
Mr Magowan Tutor to Master and Miss Custis having occasion of a small London Bill I drew upon you in his favour the 9th Instt for Sixteen pounds Sterling which when paid must be chargd to their respective Accts equally that is £8 to each. I hope by the time this gets to your hands you will be happy in an honourable, & permanent Peace; this I beleive is become the pretty sincere desire of most People, but of none more than Gentlemen Yr Most Obedient Hble Servt

Go: Washington

